                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JILL SCHOONMAKER,                                  Case No.17-cv-06749-VC (RMI)
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON DISCOVERY MOTIONS
                                                 v.
                                   9
                                                                                            Re: Dkt. Nos. 49, 51 & 52
                                  10     CITY OF EUREKA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the court are Defendant’s Discovery Letter Brief (Doc. 49) regarding a protective

                                  14   order, Motion to Compel a Psychological Examination Under Rule 35 (Doc. 51), and Motion to

                                  15   Compel Additional Deposition Time (Doc. 52). The issues are fully briefed. For the reasons that

                                  16   follow, the court will deny the Discovery Letter Brief, reserve ruling on the Motion to Compel a

                                  17   Psychological Examination, and grant the Motion to Compel Additional Deposition Time.

                                  18          A. Protective Order

                                  19          Defendant requests that the following documents be covered by the parties’ stipulated

                                  20   protective order: (1) Ms. Kramer’s draft report of her investigation; (2) Ms. Kramer’s final report

                                  21   regarding Mr. Bird (the “Bird report”); and (3) Ms. Kramer’s recordings of her interviews with

                                  22   employee witnesses. Defendant asserts that “disclosure to the public of the draft report, the Bird

                                  23   report, and the employee interviews will result in a particularized harm. Specifically, it will cause

                                  24   undue embarrassment to Mr. Bird relating to the allegations and resulting investigation as to

                                  25   whether he failed to properly correct Ms. Schoonmaker’s behavior.” (Doc. 49) at 4. Further

                                  26   Defendant argues that:

                                  27          the interviews of City employees should be subject to a protective order because
                                              the persons interviewed were advised that they were expected to answer all
                                  28          questions truthfully and not to discuss their interviews with any other employees.
                                              They were informed that they were expected to comply with all requests for
                                   1          information. If the employees’ interviews regarding allegations of workplace
                                              bullying or harassment are made available to the public, this may lead to employees
                                   2          being less honest or less willing to cooperate in future workplace investigations.
                                   3   Id. Plaintiff counters that a protective order is not warranted as Defendant has failed to show a

                                   4   particularized harm and that the final report, which was previously disclosed, contains “summaries

                                   5   of the witnesses’ statements who were named in the report.” (Doc. 50) at 2. Moreover, Plaintiff

                                   6   argues that Defendant’s generalized assertions of embarrassment to Mr. Bird “regarding

                                   7   allegations and a finding he failed to run his department and to correct any employees are

                                   8   [allegations] in the Plaintiff’s complaint.” Id.

                                   9          The court agrees with Plaintiff. “In re Roman Catholic Archbishop explained that deciding

                                  10   whether to continue a protective order involves three steps or considerations: (1) ‘whether the

                                  11   party seeking protection has shown particularized harm’ from public disclosure, (2) ‘whether the

                                  12   balance of public and private interests weighs in favor’ of a protective order, and (3) ‘whether
Northern District of California
 United States District Court




                                  13   redacting portions of the discovery material will nevertheless allow disclosure.’” Armstrong v.

                                  14   Brown, No. C 94-2307 CW, 2016 WL 4364444, at *1 (N.D. Cal. Aug. 16, 2016) (quoting In re

                                  15   Roman Catholic Archbishop, 661 F.3d 417, 425 (9th Cir. 2011). As to the particularized harm

                                  16   alleged by Defendant regarding Mr. Bird, “[n]umerous courts have held that mere embarrassment,

                                  17   without a demonstration that the embarrassment will be particularly serious or substantial, is not

                                  18   enough to demonstrate good cause for a protective order.” Garcia v. Chapman, 2013 WL

                                  19   12061867, at *9 (S.D. Fla. Oct. 22, 2013), report and recommendation adopted, 2013 WL

                                  20   12061868 (S.D. Fla. Nov. 15, 2013) (citing Flaherty v. Seroussi, 209 F.R.D. 295, 299–300

                                  21   (N.D.N.Y. 2001) (“To rise to the level of good cause, any such embarrassment must be

                                  22   substantial”) (citation omitted); Welsh v. City and County of San Francisco, 887 F. Supp. 1293,

                                  23   1297 (N.D. Cal. 1995) (“Mere embarrassment by the release of information is insufficient to

                                  24   constitute serious harm”); Culinary Foods, Inc. v. Raychem Corp., 151 F.R.D. 297, 301 (N.D. Ill.

                                  25   1993) (“A claim that public disclosure of information will be harmful to a defendant’s reputation

                                  26   is not ‘good cause’ for a protective order”) (citation omitted); Hawley v. Hall, 131 F.R.D. 578, 585

                                  27   (D. Nev. 1990), superseded on other grounds by statute, Fed. R. Civ. P. 5(d) (amended 2000)

                                  28   (“The defendants have not demonstrated a substantial likelihood of serious embarrassment that
                                                                                          2
                                   1   would constitute Rule 26(c) good cause”) (citing Cipollone v. Liggett Group, Inc., 785 F.2d 1108,

                                   2   1121 (3rd Cir. 1986)).

                                   3          Regarding Defendant’s concerns over the employees’ interviews, Defendant does not state

                                   4   that the employees were told that the interviews would be confidential, only that the employees

                                   5   were expected to be truthful, to comply with requests for information, and not to discuss their

                                   6   interviews with any other employees. All three of these concerns (honesty, compliance, and

                                   7   discretion) are normal expectations for employees during human resource investigations.

                                   8   Defendant’s general assertions of concern regarding these areas for possible future investigations

                                   9   fall short of the particularized harm requirement for a protective order.

                                  10          Accordingly, Defendant’s request that (1) Ms. Kramer’s draft report of her investigation;

                                  11   (2) the Bird report; and (3) Ms. Kramer’s recordings of her interviews with employee witnesses be

                                  12   covered by the stipulated protective order is DENIED.
Northern District of California
 United States District Court




                                  13          B. Psychological Examination Under Rule 35

                                  14          This dispute concerns Defendant’s request that the court compel Plaintiff to undergo an

                                  15   independent medical exam (“IME”) under Federal Rule of Civil Procedure 35. In its Reply,

                                  16   Defendant states the following:

                                  17          If it is Plaintiff’s position that she is only claiming “garden variety” emotional
                                              distress, and that the only basis for discrimination against her is the disclosure of
                                  18          her disability, then the CITY will forego her psychiatric examination and testing
                                              under the following conditions: (1) Plaintiff’s allegations are limited to claims that
                                  19          the disability discrimination she faced was due solely to the disclosure of her
                                              disability, not that her termination was the result of or premised on the symptoms
                                  20          of her disability; (2) Plaintiff is not claiming any treatment costs for medical,
                                              counseling, or mental health services provided; (3) Plaintiff will not be introducing
                                  21          testimony or evidence from any mental health or medical provider; (4) Plaintiff’s
                                              testimony regarding emotional distress will be limited to general testimony
                                  22          regarding her emotional distress, specifically “general complaints of temporary
                                              symptoms that any healthy, well-adjusted person” would likely feel as a result of
                                  23          losing their job (See Jacobs v. Connecticut Cmty. Tech. Colleges, infra, 258 F.R.D.
                                              192, 195–96 (D. Conn. 2009)); and (5) She will not introduce any evidence or
                                  24          argument that she did, in fact, have any mental condition or disability, including
                                              but not limited to bipolar disorder, that caused the behavior which formed the basis
                                  25          for her termination.
                                  26          If Plaintiff does not agree to these limitations and she alleges that the behaviors for
                                              which she was terminated, as set forth in the Kramer report, were caused by her
                                  27          disability, or if she intends to testify to the extensive and severe emotional distress
                                              she alleges in her discovery responses and complaint, then the CITY is entitled to
                                  28          an IME to determine the veracity of these allegations.
                                                                                         3
                                   1   (Doc. 57) at 2.

                                   2          Because the court has reviewed the parties’ briefings on this issue and finds Defendant’s

                                   3   arguments well taken, the court will allow Plaintiff a chance to accept or at least consider and

                                   4   discuss Defendant’s offer and will defer its ruling on this issue to a later date.

                                   5          Accordingly, the parties shall meet and confer, by telephone if necessary, as to Defendant’s

                                   6   offer and file a joint statement regarding the outcome of the discussions by no later than 12:00

                                   7   p.m. on October 15, 2018.

                                   8          C. Additional Deposition time

                                   9          Defendant seeks additional time to depose Plaintiff. Plaintiff was previously deposed for

                                  10   seven hours, but Defendant contends that it needs “additional time to depose Plaintiff regarding

                                  11   the contents of Karen Kramer’s investigation report as well as Plaintiff’s alleged damages.” (Doc.

                                  12   52) at 4. With regard to the report, Defendant points to the number of allegations about Plaintiff
Northern District of California
 United States District Court




                                  13   in the report, as well as the time period the report covers, and argues that “[b]ecause Plaintiff

                                  14   denies the allegations made about her, and which form the foundation for her termination, the

                                  15   CITY must be permitted the opportunity to explore each incident of inappropriate behavior

                                  16   referenced in the report.” Id. Regarding damages, Defendant points to the “myriad emotional

                                  17   distress damages” claims made by Plaintiff and because Defendant did not timely receive certain

                                  18   discovery responses prior to the deposition related to damages, it was unable to fully depose

                                  19   Plaintiff. Plaintiff does not respond to Defendant’s arguments regarding the issue of damages,

                                  20   rather Plaintiff asserts that Defendant had sufficient time to conduct the depositions and no further

                                  21   time should be allowed.

                                  22          “Unless otherwise stipulated or ordered by the court, a deposition is limited to 1 day of 7

                                  23   hours. The court must allow additional time consistent with Rule 26(b)(1) and (2) if needed to

                                  24   fairly examine the deponent or if the deponent, another person, or any other circumstance impedes

                                  25   or delays the examination.” Fed. R. Civ. P. 30(d). “A party seeking a court order to extend the

                                  26   examination must show ‘good cause’ to justify such an order.” Pratt v. Archstone Willow Glen

                                  27   Apartments, No. C08-3588 JF (RS), 2009 WL 2032469, at *1 (N.D. Cal. July 10, 2009) (citing

                                  28   Boston Scientific v. Cordis Corp., No. 5:02–CV–1474 JW (RS), 2004 WL 1945643, at *2
                                                                                          4
                                   1   (N.D.Cal. Sept. 1, 2004)). “Considerations relevant to granting an extension include events

                                   2   occurring over a long period of time, the need fully to explore the theories upon which the witness

                                   3   relies, or, in multi-party cases, the need for each party to examine the witness with the

                                   4   understanding that duplicative questioning is to be avoided.” Id. (citing Saunders v. Knight, No.,

                                   5   2007 WL 38000, at *3 (E.D. Cal. Jan 4, 2007)). Based on the period of time covered in the report

                                   6   (2010-2017), the number of allegations in the report, Plaintiff’s assertions that “so much of [the

                                   7   allegations in the report were] just so exaggerated or fictional,” (Schoonmaker Depo. at 224:20,

                                   8   attached to Lowry Decl. as Exhibit B), as well as the timing of the discovery responses related to

                                   9   damages, the court finds good cause to extend the deposition beyond the 7 hours.

                                  10          Because the parties may be able to resolve the scope of the damages alleged, see supra,

                                  11   additional deposition time may be unnecessary as to damages. Thus, the court will not yet

                                  12   determine the length of the additional deposition time. In addition, where and when the additional
Northern District of California
 United States District Court




                                  13   deposition takes place would be affected by the resolution of the Rule 35 motion. For example,

                                  14   whether Plaintiff could appear by video versus in-person and whether the deposition takes place

                                  15   after an IME (if ordered) are issues to be decided after the Rule 35 motion is decided.

                                  16          Accordingly, Defendant’s request for additional time for deposition of Plaintiff is

                                  17   GRANTED. The amount of time and the scope of the deposition will be determined after the

                                  18   parties meet and confer regarding the Rule 35 offer. The parties will also discuss this issue at the

                                  19   meet and confer and include a paragraph in the joint statement regarding timing, location, and

                                  20   duration of Plaintiff’s deposition.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 9, 2018.

                                  23

                                  24
                                                                                                     ROBERT M. ILLMAN
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27
                                  28
                                                                                         5
